EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8No. 333-174706 (pertaining to both the Amended and Restated 2008 Stock Option Plan and the 2009 Restricted Stock Plan) and No. 333-183678 (pertaining to the 2012 Stock Incentive Plan)and on Form S-1 (No. 333-177360), of our report dated April 1, 2013, with respect to the consolidated financial statements and schedule of FriendFinder Networks Inc., included in this annual report (Form 10-K) for the year ended December 31, 2012. /s/ EisnerAmper LLP New York, New York April 1, 2013
